Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Takai and Sueyoshi (US Patent Application 2005/0121229 A1, published 09 Jun. 2005, hereinafter Takai), Fujiwara and Yamaguchi (JP 2010/053178 A, published 11 Mar. 2010, hereinafter Fujiwara), Kitai et al. (US Patent Application 2015/0218326 A1, published 06 Aug. 2015, hereinafter Kitai), and Cheng et al. (US Patent Application 2004/0253814 A1, published 16 Dec. 2004, hereinafter Cheng).

Takai and Sueyoshi (US Patent Application 2005/0121229 A1, published 09 Jun. 2005, hereinafter Takai) teaches a metal clad laminate with roughened metal surfaces and insulating resin composition layer that is used in a printed wiring board (Abstract).  Takai teaches the metal foil has an interfacial roughness (Rz) of not more than 2 [Symbol font/0x6D]m (paragraph 0012), the insulating resin composition contains thermosetting resin (paragraph 0020), curing agent (paragraph 0022), polyphenylene ether (paragraphs 0064-0065), and the metal foil has an anti-corrosive treatment, which is a thin film of cobalt on the metal foil (paragraphs 0075-0076).  Takai teaches that his insulating resin composition is cured (paragraph 0218) and the metal foil is fixed to a single surface or both surfaces of the insulating resin composition (paragraph 0009).  Takai teaches that his resin composition is cured to a semi-cured state (B stage state) (paragraph 0058).  Takai teaches that the polyphenylene ether may have a functional group, such as a styryl or a methacryl group at a terminal of a polymer chain (paragraph 0065).

Further, Takai discloses the use of cobalt and nickel as equivalent and interchangeable and does not suggest that a cobalt layer is preferred to a nickel layer on the metal foil of the metal-clad.  This is especially significant in light of the data set forth in the present specification. The data demonstrates unexpected and surprising results using cobalt as compared to using nickel, based on comparing Example 1, with a cobalt layer on a copper foil with a roughness of 1.6 [Symbol font/0x6D]m, and Example 3, with a cobalt layer on a copper foil with a roughness of 1.0 [Symbol font/0x6D]m, to Comparative Example 1, with a nickel layer on a copper foil with a roughness of 1.1 [Symbol font/0x6D]m (Table 1 of the specification of the current invention).   

Fujiwara and Yamaguchi (JP 2010/053178 A, published 11 Mar. 2010, hereinafter Fujiwara) teaches a polyphenylene ether resin for metal-clad laminates that has the chemical structure (I) (Abstract, see original Japanese patent document, reproduced below), q is 1 (that is, the average number of reactive groups per molecule is 1.0) (paragraph 0031), the polyphenylene ether has a number-average molecular weight of 1,000 to 7,000 (paragraph 0031), and the end groups are p- or m-ethenylbenzyl groups (paragraph 0034).


    PNG
    media_image1.png
    248
    805
    media_image1.png
    Greyscale

Fujiwara does not disclose a barrier layer of cobalt on his copper foil.

Kitai et al. (US Patent Application 2015/0218326 A1, published 06 Aug. 2015, hereinafter Kitai) teach that a similarly modified polyphenylene ether polymer with number average molecular weight of 1,000 to 5,000 has an intrinsic viscosity of 0.03 to 0.12 dL/g, as measured in methylene chloride at 25⁰C (paragraphs 0016 and 0052).
Kitai does not disclose a barrier layer of cobalt on his copper foil.

After further search and consideration, the examiner identified Cheng as being relevant prior art.  Cheng teaches the deposition of cobalt onto copper to seal the copper and to provide an etchant stop for additional interconnect layers (paragraph 0003).  
However, Cheng’s invention is directed to the fabrication of electrical circuits comprising transistors on semiconductor substrates (paragraph 0002), and the copper of his invention is electroplated onto the dielectric, thus his copper layers are not copper foils with micron-sized roughness laminated to flexible polymeric substrates as presently claimed.
Thus, Cheng’s invention is not analogous art to the current invention or to the prior art cited above involving metal foils laminated to flexible polymeric films that are dielectric.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787